                                                                                Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                              CASES NO. 5:14cr20-RH/CJK
                                                          5:16cv16-RH/CJK
TAVARES LEMOND GAINER,

                  Defendant.

________________________________/


                    ORDER DENYING THE § 2255 MOTION AND
                   DENYING A CERTIFICATE OF APPEALABILITY


         The defendant Tavares Lemond Gainer has moved under 28 U.S.C. § 2255

for relief from his judgment of conviction. The motion is before the court on the

magistrate judge’s report and recommendation, ECF No. 52. No objections have

been filed. This order accepts the report and recommendation and adopts it as the

court’s opinion.

         The only issue that warrants further discussion is the claim that Mr. Gainer’s

attorney rendered ineffective assistance by failing to call specific witnesses at the

sentencing hearing. As the report and recommendation correctly notes, Mr. Gainer

has not tendered declarations from those witnesses. The record—apart from Mr.

Gainer’s unsupported assertions—provides substantial ground to doubt Mr.



Cases No. 5:14cr20-RH/CJK and 5:16cv16-RH/CJK
                                                                                 Page 2 of 3




Gainer’s current assertion about what the witnesses would say if called to testify.

Mr. Gainer’s unsupported assertions do not entitle him to relief or even to an

evidentiary hearing.

         A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.

Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

              To obtain a COA under § 2253(c), a habeas prisoner must
              make a substantial showing of the denial of a constitutional
              right, a demonstration that, under Barefoot, includes
              showing that reasonable jurists could debate whether (or, for
              that matter, agree that) the petition should have been
              resolved in a different manner or that the issues presented
              were “adequate to deserve encouragement to proceed
              further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and




Cases No. 5:14cr20-RH/CJK and 5:16cv16-RH/CJK
                                                                                Page 3 of 3




that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         The defendant has not made the required showing. This order thus denies a

certificate of appealability.

         IT IS ORDERED:

         1. The clerk must enter a judgment stating, “The defendant’s motion for

relief under 28 U.S.C. § 2255 is denied.”

         2. A certificate of appealability is denied.

         SO ORDERED on October 14, 2018.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 5:14cr20-RH/CJK and 5:16cv16-RH/CJK
